ACCEPTED
                                                                                      14-14-00241-CR
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 5/29/2015 9:30:09 AM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                      No. 14-14-00241-CR
                      No. 14-14-00242-CR
                               In the                  FILED IN
                                                14th COURT OF APPEALS
                         Court of Appeals          HOUSTON, TEXAS
                              For the           5/29/2015 9:30:09 AM
                      First District of Texas   CHRISTOPHER A. PRINE
                            At Houston                   Clerk

                   
                   Nos. 1366175 and 1366176
                    In the 174th District Court
                     Of Harris County, Texas
                   
                        GRISELDA AZA
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                   
  STATE’S MOTION FOR FINAL EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged in cause number 1366175 with the

         intoxication manslaughter of Darlene Carter committed on October 28,

         2012 (CR5 – 17). She was also charged in cause number 1366176 with

         the intoxication manslaughter of Alphonse Jackson committed on that

         same day (CR6 – 16). She pled guilty to the charges without an agreed

         recommendation on punishment, and the trial court thereafter assessed
   punishment on February 21, 2014 at fifteen years in prison for each case

   (CR5 – 56) (CR5 – 52). The appellant filed notice of appeal the next

   week, and the trial court certified that she had waived her right to appeal

   (CR5 – 44, 59) (CR6 – 33, 55).

2. The State’s brief was originally due on April 10, 2015, but this Court

   granted extensions until June 11, 2015. The State hereby requests a final

   30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 120 megabytes in length split over
          ten files and is taking some time to process.

      b. Extensive rainfall during the last week of May 2014 caused the
          undersigned attorney’s office to close for two days during which
          the undersigned attorney was told to remain at home and therefore
          was unable to work on the brief in this case.

      c. The undersigned attorney was responsible for screening every bill
          filed in the Texas Legislature to determine its possible impact on
          the Harris County District Attorney’s Office, and this task has
          consumed a large amount of time since pre-filing started in the
          Texas Legislature in November 2014.

      d. The undersigned attorney researched and answered by email more
          than 140 legal questions of trial prosecutors since the appellant
          filed his brief. The undersigned attorney researched and answered
          even more such questions by phone during that time period. And
          the undersigned attorney had an oral argument during this period.

      e. The undersigned attorney is responsible for supervising six other
          appellate prosecutors, and has spent a substantial amount of time
   reviewing the briefs of those prosecutors, attending their oral
   arguments, and assisting in the preparation of both during that time
   period. The undersigned attorney has also been responsible for
   training a new appellate prosecutor, which requires more intense
   supervision and editing, and therefore, more of a time
   commitment.

f. The undersigned attorney was required to present argument at the
   Texas Court of Criminal Appeals in Austin on May 20, 2015,
   which required several days of preparation, presentation, and
   travel.

g. The undersigned attorney has had a family vacation planned from
   June 1 through June 11, 2015 since early in 2014. The
   undersigned counsel has made many non-refundable expenditures
   in an effort to secure favorable rates during the trip

h. The undersigned attorney has been involved in completing the
   following written appellate projects since the appellant filed his
   brief:

   (1)      Kelvin O’Brien v. The State of Texas
            No. 01-14-00229-CR
            Brief filed March 30, 2015

   (2)      Antonio Perez v. The State of Texas
            No. 01-12-01001-CR
            Motion for rehearing filed March 31, 2015

   (3)      Brogan Melchior v. The State of Texas
            No. 14-14-00454-CR
            Brief to be filed April 13, 2015

   (4)      Elder Somoza v. The State of Texas
            No. 01-14-00716-CR
            Brief filed April 15, 2015
                (5)     In the Interest of B.D.S. v. The State of Texas
                        No. 01-14-00762-CV
                        Brief filed April 28, 2015

                (6)     Jose Vasquez v. The State of Texas
                        No. PD-0078-15
                        Brief on PDR filed May 12, 2015

                (7)     Antonio Perez v. The State of Texas
                        No. 01-12-01001-CR
                        PDR filed May 12, 2015

                (8)     Johnathan Castaneda v. The State of Texas
                        No. 01-14-00389-CR
                        No. 01-14-00390-CR
                        Brief filed May 18, 2015

WHEREFORE, the State prays that this Court will grant the requested extension.

                                                  Respectfully submitted,

                                                  /s/ Eric Kugler
                                                  ERIC KUGLER
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  Kugler_eric@dao.hctx.net
                                                  TBC No. 796910
                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

             Bob Wicoff
             Assistant Public Defender
             Harris County, Texas
             1201 Franklin, 13th Floor
             Houston, Texas 77002
             Bob.Wicoff@pdo.hctx.net
                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
Date: May 29, 2015